      4:21-cv-00259-TMC         Date Filed 04/19/21      Entry Number 20        Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 Ferris Geiger Singley,               )
                                      )
                     Plaintiff,       )              Civil Action No. 4:21-cv-0259-TMC
                                      )
 vs.                                  )                             ORDER
                                      )
 Kanita Harley, S.C.D.C. Program )
 Coodinator II, and Dennis Patterson, )
 S.C.D.C.    Deputy    Director    of )
 Operations,                          )
                                      )
                     Defendants.      )
 _________________________________)

       Plaintiff Ferris Geiger Singley, a state prisoner proceeding pro se, initiated this action by

filing a motion seeking a preliminary injunction against Defendants. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred

to a magistrate judge for all pretrial proceedings. On February 3, 2021, the magistrate judge issued

an order granting Plaintiff twenty-one (21) days in which to bring the case into proper form,

including filing a complaint, as well as summonses and a completed Form USM-285 for each

defendant, and paying the filing fee or submitting an application to proceeding in forma pauperis.

(ECF No. 4). The order also advised Plaintiff of his duty to keep the court informed as to his

current address. Id. at 2–3. The magistrate judge warned Plaintiff that if he failed either to bring

the case into proper form within the time permitted or to keep the court informed of his current

address, his case may be subject to dismissal. Id. at 2, 3. The proper form order was mailed to

Plaintiff at the address he provided to the court, (ECF No. 5), and has not been returned to the

court has undeliverable. Accordingly, Plaintiff is presumed to have received the proper form order.




                                                 1
      4:21-cv-00259-TMC          Date Filed 04/19/21       Entry Number 20         Page 2 of 4




Nevertheless, Plaintiff did not file any of the documents necessary to bring the case into proper

form, nor did he file any response to the magistrate judge’s order.

       On March 3, 2021, the undersigned entered a text order granting Plaintiff an additional

fourteen (14) days in which to respond to and fully comply with the proper form order. (ECF No.

9). The order warned that if Plaintiff failed to bring the case into proper form within that time, the

case would be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute

and to comply with court orders. Id. Subsequently, on March 5, 2021, Plaintiff filed a notice of

change of address and a motion for an extension of time in which to response to the proper form

order. (ECF Nos. 12; 13). In a text order entered on March 23, 2021, the court granted Plaintiff’s

motion in part, granting him an another fourteen (14) days to bring the case into proper form. (ECF

No. 16). In the order, the court repeated its warning to Plaintiff that failure to fully respond to and

comply with the proper form order within the time permitted would result in the dismissal of his

case under Rule 41(b). Id.

       Despite receiving repeated extensions of time in which to respond to the February 3rd

proper form order, see (ECF Nos. 9; 16), to date Plaintiff has failed to provide the necessary

information and paperwork to bring this case into proper form and the time to do so has now run.

       It is well established that a court has the authority to dismiss a case pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of the court.

See, e.g., Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630–31 (1962)). “The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Link, 370 U.S. 626, 630–31 (1962) (emphasis added). In




                                                  2
      4:21-cv-00259-TMC         Date Filed 04/19/21       Entry Number 20         Page 3 of 4




addition to its inherent authority, this court may also sua sponte dismiss a case for lack of

prosecution under Fed. R. Civ. P. 41(b). Attkisson, 925 F.3d at 625.

       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;

               (2) the amount of prejudice to the defendant caused by the delay;

               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,

               (4) the effectiveness of sanctions less drastic than dismissal.

       Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting McCargo v. Hedrick, 545 F.2d

393, 396 (4th Cir. 1976)) (internal quotation marks omitted). These four factors “‘are not a rigid

four-pronged test’” and whether to dismiss depends on the particular circumstances of the case.

Attkisson, 925 F.3d at 625 (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)). For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that a

recommendation of dismissal would result from failure to obey his order” was an important factor

supporting dismissal. See Ballard, 882 F.2d at 95–96.

       In this case, the Rule 41(b) factors weigh in favor of dismissal. As Plaintiff is proceeding

pro se, he is personally responsible for his failure to comply with the proper form order. Further,

Plaintiff was specifically and repeatedly warned that his case would be subject to dismissal if he

failed to bring his case into proper form. See (ECF Nos. 4; 9; 16). The court concludes that

Plaintiff’s lack of response to the court’s order indicates an intent to no longer pursue this action

and subjects this case to dismissal. See Fed. R. Civ. P. 41(b). Furthermore, because Plaintiff was

explicitly warned that failure to respond or comply would subject his case to dismissal, dismissal

is appropriate. See Ballard, 882 F.2d at 95.




                                                  3
      4:21-cv-00259-TMC         Date Filed 04/19/21      Entry Number 20        Page 4 of 4




        Accordingly, for the reasons set forth herein, this case is DISMISSED pursuant to Rule

41(b) for failure to prosecute and to comply with court orders.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
April 19, 2021

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                4
